Exhibit Press Release SOURCE: GameTech International, Inc GameTech International, Inc. Announces Two New Additions to Its Board of Directors RENO, Nevada, February 18, 2010GameTech International, Inc. (“GameTech®”) (Nasdaq: GMTC), a leading designer, developer and manufacturer of electronic bingo, gaming equipment, gaming systems, and video lottery terminals, today announced that Floyd “Bud” Glisson and Steven M. Rittvo have been elected to serve as directors for the company, pending applicable regulatory approval. The announcement was made by GameTech Chairman, Richard Fedor, who stated, “We are very pleased and excited to welcome Mr. Glisson and Mr. Rittvo to our Board of Directors.”Fedor added, "Mr. Rittvo is a highly respected figure in the gaming industry who will add a valuable perspective and further complement our current Board.""Likewise, Mr. Glisson’s gaming background and executive leadership experience make him ideally suited for our Board.I am confident that Bud and Steve will be important contributors to our Board and I look forward to working with them." Floyd “Bud” Glisson has extensive leadership experience in both the private sector and in the gaming industry.He joined the board of directors of Acres Gaming, Inc. in 1997, was appointed to serve as CEO in 1998, and in 2000 also became Chairman.Mr. Glisson served as both CEO and Chairman of Acres Gaming until the company became a subsidiary of International Game Technology, Inc., in 2003.Under Mr. Glisson’s leadership, Acres Gaming became a global leader in gaming systems technology.Mr.Glisson has also served as Senior Vice President, Finance and Administration and Chief Financial Officer for ConAgra Grocery Products Company, a unit of ConAgra, Inc., from April1995 to July1998.Most recently, Mr. Glisson’s experience includes roles as managing member of several private investment funds. Steven M.
